NOTE: ThiS order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
TODD J. SCHOENROGGE,
Petitioner,
V.
DEPARTMENT OF JUS'I`ICE,
Responc:lent.
2010-3168
Petiti0n for review of the Merit Syste1ns Pr0tecti0n
B0ard in case n0. DE3330100050-I-1.
ON MOTION
ORDER
Todd J. Schoenr0gge moves for leave to proceed in
forma pauperiS.
Up0n consideration thereof
IT ls ORDERED THAT:
The motion is granted

SCHOENROGGE V. J'USTICE
CC.
S
Aus 24 2010
Date
T0dd J. Sch0enr0gge
Jeanne E. Davids0n, Esq.
2
FOR THE CoURT
/S/ J an H0rba1y
J an H0rba1y
C1erk
FILED
u.s. comm or F
ms rEoEm'§PcW:E1Sn on
AUG 24 2010
lAN HORBAlY
Cl.ER-K